REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The most pertinent reference is Chen (US 20190044025). Chen teaches a method of making quantum dots that is similar to the claimed process except that Chen fails to teach a post-thermal treatment of the solution (fifth solution) at a temperature between 15oC to 75oC higher than the temperature when the quantum dot is formed in the heated fifth solution and controlling the post-thermal treatment at a time between 3 to 7 minutes to form a quantum dot with a ratio of emission intensity to absorption intensity at a characteristic wavelength being from 1.5x108 to 2.0x109 photons/sec (“cps”).  As shown in the instant specification, the range of the thermal treatment temperature that is increased over the temperature that forms the quantum dot in a heated solution directly effects the quantum yield (page 22, Table 1).
Applicant is informed that, in compliance with 37 CFR 1.72, the title has been changed as follows:
	“QUANTUM DOT, LIGHT EMITTING MATERIAL AND MANUFACTURING METHOD OF QUANTUM DOT COMPRISING THERMAL TREATMENT OF SOLUTION CONTAINING FORMED QUANTUM DOT”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 26, 2021

/HOA (Holly) LE/Primary Examiner, Art Unit 1788